IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James J. Loughran                            :
                                             :
      v.                                     :      No. 1378 C.D. 2015
                                             :
Valley View Developers, Inc.,                :
Zoning Hearing Board of Nether               :
Providence Township and                      :
Estate of Milton Parker                      :
by and through its Executor                  :
Howard Parker                                :
                                             :
Appeal of: Estate of Milton Parker, Inc.     :



                                      ORDER



             NOW, October 3, 2016, upon consideration of appellant’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge